Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 18, 2019

                                      No. 04-19-00206-CR

                                     Joel ALEJANDREZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. 15-CR-101
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER
        After we granted court reporter Dora Canizales’s first and second motions for extension
of time to file the reporter’s record, we set the record due on October 3, 2019. See TEX. R. APP.
R. 35.3(c). After the twice-extended due date, the court reporter filed a second request for an
extension of time to file the record until November 3, 2019, accompanied by a status report. The
status report does not provide the information required by our September 9, 2019 order.
        Nevertheless, the reporter’s request is GRANTED. The reporter’s record must be filed
with this court by November 4, 2019. See id.
        If the court reporter is unable to file the completed record by November 4, 2019, any
further request for additional time to file the record must be accompanied by a signed, written
status report that provides the information specified below.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form.
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
       The preferred form for the status report, with an accompanying example, is attached.
                                                ___________________________________
                                                Patricia Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2019.


                                                ___________________________________
                                                LUZ ESTRADA,
                                                Chief Deputy Clerk